DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 4-6, 8-9, 14-19 and 23-25 are pending. Claims 4, 6, 8-9, 14-16 and 18-19 are currently amended. Claims 1-3, 7, 10-13 and 20 are cancelled and claims 21-22 are withdrawn. Claims 23-25 are newly added.
Applicant’s amendments to the claims will overcome the claim objections, some 112(a) & 112(b) and 103 rejections previously presented in the Non-Final Office Action mailed 11/10/2020. 
Response to Arguments
Applicant's arguments filed 02/10/2021 with respect to the claim interpretation under 112(f) have been fully considered but they are not persuasive. 
Applicant argues on pages 12-14 “In this case, because the current claims do not use the word "means," there is a presumption that § 112(f) does not apply. The various components alleged to invoke § 112(f) are components of these electronic devices, which would be understood by one of ordinary skill in the art to "have a sufficiently definite meaning as the name for structure." Further, the paragraph [0055] of the Specification teaches that the various components are "circuits," and the structural term "circuit" has explicitly "been found not to invoke 35 U.S.C. 112(f)," as provided in MPEP §2181 (1)(A), emphasis added. This section also provides that the structural term "detector" also does not invoke § 112(f). Therefore, these components define sufficient structure and do not invoke § 112(f). Nonetheless, to further clarify that Applicant has not invoked 35 U.S.C. § 112(f), Applicant has amended the claims for clarity and to remove the alleged generic placeholder "module."… For at least these reasons, Applicant submits that the claims are definite and comply with the requirements of 35 U.S.C. § 112 (b), do not invoke § 112 (f), and comply with the written description requirement under § 112 (a). Accordingly, Applicant respectfully requests withdrawal of the rejections” the Examiner respectfully disagrees for the following reasons below: 
Although the current claims do not use the word “means”, the claims use a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function (i.e. first number theory transformer configured to perform). Therefore the claims are interpreted under 35 U.S.C. 112(f).
Applicant refers to specification paragraphs 0032 & 0055 as defining specific structure for the claimed functions, however, the sections only recites the type of devices that the sender and receiving devices may be and that a plurality of circuits may alternatively perform the processing of the component in parallel. Although the specification recites a circuit can process various component, the specification does not specifically defined these components as a circuit or any other specific structure. The specification does not provide adequate structure/description to specifically define any structure performing each of the claimed functions. Applicant amended the generic placeholder “module” to recite “transformer”, however, “transformer” is still considered a generic placeholder . 

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations “a first number theory transformer configured to perform”, “a second number theory transformer configured to perform”, “a first multiplier configured to mix”, “a first inverse number theory transformer configured to inverse”, “a third number theory transformer configured to perform”, “a second multiplier configured to mix”, “a second inverse number theory transformer configured to inverse”, a combiner configured to combine”, & “a multiplier configured to mix” (claim 14) and “a first Galois field to complex mapper configured to map”, “a fist fast Fourier transformer configured to transform”, “a first multiplier configured to mix…’, “a second Galois field to complex mapper configured to map”, “a second fast Fourier transformer configured to transform”, “a first multiplier configured to mix”, “an inverse fast Fourier transformer configured to inverse”, “a complex to Galois field mapper connected to map”, “an adder configured to mix”, “a combiner being operable to combine”, “a second multiplier configured to mix” & “Im descalar configured to generate…” (claims 16-18 and 23) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-19 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations  “a first number theory transformer configured to perform”, “a second number theory transformer configured to perform”, “a first multiplier configured to mix”, “a first inverse number theory transformer configured to inverse”, “a third number theory transformer configured to perform”, “a second multiplier configured to mix”, “a second inverse number theory transformer configured to inverse”, a combiner configured to combine”, & “a multiplier configured to mix” (claim 14) and “a first Galois field to complex mapper configured to map”, “a fist fast Fourier transformer configured to transform”, “a first multiplier configured to mix…’, “a second Galois field to complex mapper configured to map”, “a second fast Fourier transformer configured to transform”, “a first multiplier configured to mix”, “an inverse fast Fourier transformer configured to inverse”, “a complex to Galois field mapper connected to map”, “an adder configured to mix”, “a combiner being operable to combine”, “a second multiplier configured to mix” & “Im descalar configured to generate…” (claims 16-18 and 23) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claim function. There is no disclosure of any particular structure, either explicitly or inherently to perform each of the functions because the applicant’s specification does not describe a particular structure and does not provide enough description for one of ordinary skill in the art to understand which structure perform the claim functions. 
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Any claim not specifically addressed above is being rejected as incorporating the deficiencies of a claim upon which it depends.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-19 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As described above, the disclosure does not provide adequate structure to perform the claim functions of “a first number theory transformer configured to perform”, “a second number theory transformer configured to perform”, “a first multiplier configured to mix”, “a first inverse number theory transformer configured to inverse”, “a third number theory transformer configured to perform”, “a second multiplier configured to mix”, “a second inverse number theory transformer configured to inverse”, a combiner configured to combine”, & “a multiplier configured to mix” (claim 14) and “a first Galois field to complex mapper configured to map”, “a fist fast Fourier transformer configured to transform”, “a first multiplier configured to mix…’, “a second Galois field to complex mapper configured to map”, “a second fast Fourier transformer configured to transform”, “a first multiplier configured to mix”, “an inverse fast Fourier transformer configured to inverse”, “a complex to Galois field mapper connected to map”, “an adder configured to mix”, “a combiner being operable to combine”, “a second multiplier configured to mix” & “Im descalar configured to generate…” (claims 16-18 and 23). The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient details that one of ordinary skill in the art can reasonably conclude that the inventor has position of claimed invention. 

Allowable Subject Matter
Claims 4-6, 8-9 and 24-25 are allowed.
Claims 14-19 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Examiner Statement of Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art Zhang et al. (US Pub No. 2015/0381205) discloses quasi-cyclic low-density parity-check (QC-LDPC) encoder includes a Fourier transform circuit configured to receive an input message and to generate a transformed message based on the input message.  The transformed message includes leading symbols with indices corresponding to leading elements of cyclotomic cosets of a finite field with respect to a subfield.  The QC-LDPC encoder further Zhang, Abstract), Baldi et al. (US Pub No. 2014/0105403) discloses the public key may further comprise a second part, the second part representing z error constraints, z being a positive integer. The error vector is then selected to fulfil said z error constraints.  In the case of encryption similar to the original McEliece scheme, the error vector e may be selected by randomly choosing t-z random errors and generating z further errors from the randomly chosen t-z errors and the set of z error constraints (Baldi, page 3, paragraph 0047), Abe (US Pub No. 2006/0095491) discloses two algorithms that implement FFT are generally known.  They are the Cooly-Tukey type and the prime factor type.  The Cooly-Tukey type FFT uses a calculation that can efficiently shorten the time of the discrete Fourier transform if the data is of such a size as can be decomposed into 2's powers.  By contrast, the prime factor type FFT can efficiently shorten the time of the discrete Fourier transform if the data is of such a size as can be decomposed into products of small prime numbers (Abe, page 1, paragraph 0010), Katayanagi et al. (US Pub No. 2002/0003877) discloses an encryption scheme which is invulnerable to the low-density attack based on the LLL algorithm and capable of improving the security.  Ciphertext is obtained by a product-sum operation of the components of a composite vector, which is obtained by adding a random number vector whose components are arbitrarily selected random numbers to a plaintext vector obtained by dividing plaintext to be encrypted, Katayanagi, Abstract) and Tomlinson et al. (US Pub No. 2017/0324554) discloses post-quantum, public key cryptosystem is described which is polynomial based and where the private key polynomial has coefficients from a sub-set of Galois field elements and plain text message polynomials have coefficients from a second sub-set of Galois field elements.  The public key polynomial is constructed using the inverse of the private key polynomial and a randomly chosen polynomial having coefficients chosen from a third sub-set of Galois field elements.  Cipher texts are constructed using the public key and randomly chosen session key polynomials. For implementation a small prime base field such as 2, 3 or 5 will usually be used in constructing the prime power Galois field.  The system has the advantage of relatively small public key sizes (Tomlinson, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “transforming a second component of the public key to obtain a second transformed generator component; multiplying the transformed message component with the second transformed generator component to obtain a second codeword component; combining the first codeword component and the second codeword component to obtain a codeword; and multiplying the codeword with an error signal to obtain an encrypted ciphertext” (as recited in claims 4 and 14), “obtain a transformed message component, wherein the transforming of the mapped message component includes transforming the mapped message component in a fast Fourier transformer having a size M equal to a prime number, the fast Fourier transformer of size M including a fast Fourier transformer of size NF and an inverse fast Fourier transformer of size NE, where NE is larger than M, an output of the fast Fourier transformer of size NF being mixed with a predetermined signal prior to being provided to an input of the inverse fast Fourier transformer of size NF; mapping a generator polynomial into a Galois field using a complex mapper to obtain a mapped generator component; transforming the mapped generator component using a fast Fourier transformer to obtain a transformed generator component; multiplying the transformed message component with the transformed generator component to obtain a mixed output; inverse transforming the mixed output to obtain an inverse signal; mapping the inverse signal into a complex to Galois field mapper to obtain a component of a codeword; repeating the above elements for each component of the plaintext message; combining the components of the codeword into a codeword; and adding an error signal to the codeword to obtain an encrypted message N” (as recited in claims 6 and 16) “an inverse fast Fourier transformer of size M connected to receive the mixed signals from the first multiplier and configured to inverse transform the mixed signals to generate inverse transformed mixed signals, wherein the inverse fast Fourier transformer includes: an Im scalar configured to receive an output of the first multiplier, a second fast Fourier transform of size NF configured to receive an output of the Im scalar, a second multiplier configured to mix a predetermined signal with an output of the second fast Fourier transform of size NF, a second inverse fast Fourier transformer of size NF configured to receive an output of the second multiplier, and an Im descalar configured to receive an output of the second inverse fast Fourier transformer of size NF, and to generate the inverse transformed mixed signals based on the output of the second inverse fast Fourier transformer of size NF; a complex to Galois field mapper configured to map the inverse transformed mixed signals into a Galois field domain to obtain a parity symbol component of an encrypted code word; and Application No. 16/117,60210 Docket No.: 22625-0215 Reply to Office Action of November 10, 2020 an adder connected to an output of the complex to Galois field mapper and configured to mix an error signal into parity symbol of the encrypted code word” (as recited in claim 23) and “inverse transforming the mixed output to obtain an inverse signal, wherein the inverse transforming of the mixed output includes inverse transforming using an inverse fast Fourier transformer of size M including a fast Fourier transformer of size NF and an inverse fast Fourier transformer of size NF, where NF is larger than M, the output of the fast Fourier transformer of size NF being mixed with a predetermined signal prior to being provided to the input of the inverse fast Fourier transformer of size NF; mapping the inverse signal into a complex to Galois field mapper to obtain a component of a codeword; repeating the above elements for each component of the plaintext message; combining the components of the codeword into a codeword; and adding an error signal to the codeword to obtain an encrypted message” (as recited in claim 24), in combination with the remaining claim limitations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SHAQUEAL D WADE/Examiner, Art Unit 2437   

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437